Citation Nr: 0606194	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  98-17 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back injury.  

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
sinusitis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1953 to March 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.     

In May 1999, the veteran was afforded a hearing at the San 
Juan RO.

The matter was remanded by the Board in November 2003 and 
August 2004.  By the August 2004 Board decision, it was 
determined that new and material evidence had been submitted 
to reopen the claims of service connection for a low back 
injury and service connection for a right shoulder disorder.   


FINDINGS OF FACT

1.  In an unappealed decision dated in December 1996, the RO 
found that new and material evidence had not been presented 
to reopen the issue of service connection for sinusitis.  

2.  The evidence received since the RO's December 1996 
decision regarding the issue of entitlement to service 
connection for sinusitis, which was not previously of record, 
and which is not cumulative of other evidence of record, does 
not bear directly and substantially upon the specific matter 
under consideration, and is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim. 

3.  The veteran does not have a low back disorder that is 
related to service.  

4.  The veteran does not have a right shoulder disorder that 
is related to service.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been presented since 
the December 1996 RO decision regarding the claim for service 
connection for sinusitis, thus, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.200, 20.302(a), 20.1103 (2004); 38 C.F.R. 
§ 3.156 (2001).

2.  The veteran's current low back disorder was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2005).

3.  The veteran's current right shoulder disorder was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the two volumes 
comprising the veteran's claims folder, which includes, but 
is not limited to: the veteran's service medical records; the 
veteran's assertions, including a transcript of a May 1999 RO 
hearing; VA treatment records and examination reports; Social 
Security Administration records; records from the 
Commonwealth of Puerto Rico State Insurance Fund; and, 
numerous private medical records.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by the appellant or on his behalf.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on each claim.

				I.  New and Material Evidence

To reopen the claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The veteran's claim to reopen was already pending on the 
effective date of the most recent amendment of 38 C.F.R. 
§ 3.156(a), which expressly applies only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  Consequently, the Board is deciding this 
appeal under the older version of the regulations.

Under the older version of section 3.156 of the Code of 
Federal Regulations, new and material evidence is defined as 
follows: [E]vidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

The RO last denied the veteran's claim of entitlement to 
service connection for sinusitis by a December 1996 rating 
decision.  The veteran was provided notice of that rating 
decision in December 1996, together with his rights regarding 
the appeal of an adverse decision.  However, he did not file 
a notice of disagreement with that rating decision and it 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.200, 20.302(a), 20.1103.

The veteran filed a claim to reopen in January 1997.  By a 
May 1997 rating decision, the RO determined that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for sinusitis.  

The evidence of record at the time of the December 1996 
rating decision included the veteran's service medical 
records, which show that, in May 1954, the veteran was 
assessed with chronic bilateral frontal sinusitis.  As for 
the post-service medical evidence, an undated report lists 
right maxillary sinusitis with an onset date of 1981.  A July 
1981 report noted deviation of the nasal septum toward the 
right and a retention cyst on the floor of the right 
maxillary sinus.  It was stated that the veteran's symptoms 
were compatible with chronic sinusitis.  A March 1982 VA 
examination report listed a diagnosis of history of 
sinusitis.  

The evidence submitted since the December 1996 rating 
decision includes November 1987 report from Dr. Ramon D. 
Acosta, received in January 1997, in which he stated that his 
findings were consistent with ethmoid sinusitis.  It was also 
noted that there was deviation of the nasal septum on the 
right.  A December 1996 CT scan of the sinuses, received in 
January 1997, stated that, except for minimal mucoperiosteal 
thickening involving the right maxillary sinus, the 
examination of the paranasal sinuses by computed tomography 
was felt to be otherwise essentially unremarkable.  Another 
December 1996 report, also received in January 1997, noted 
that the veteran's septum was completely deviated on the 
right.  On the opposite side of this report is a hand-written 
note, dated January 8, 1997, in which it is stated that the 
veteran's deviated septum "can" be due to an accident the 
veteran had in Germany in 1954.  

The evidence received subsequent to the December 1996 rating 
decision is new in that it was not previously of record.  To 
the extent the additional medical evidence shows a diagnosis 
of sinusitis, this evidence is cumulative and not new, as 
such was noted in medical reports of record at the time of 
the December 1996 rating decision.  The basis for the prior 
denial of this claim was that there was inadequate evidence 
showing that the post-service diagnosis of sinusitis was 
related to disease or injury incurred during service.  There 
remains a lack of such evidence.  The Board acknowledges the 
aforementioned hand-written note, dated January 8, 1997, 
which stated that the veteran's deviated septum "can" be 
due to an accident the veteran had in Germany in 1954.  
First, this is speculative and equivocal given the use of the 
word "can."  Second, this refers to a deviated septum, not 
sinusitis.  Plainly read, the issue on appeal is whether new 
and material evidence has been presented to reopen the claim 
of entitlement to service connection for sinusitis.  
Accordingly, the Board finds that the evidence received 
subsequent to the December 1996 rating decision is not new 
and material and does not serve to reopen the claim for 
service connection.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a).  Until the appellant meets his threshold burden 
of submitting new and material evidence in order to reopen 
his claim, the benefit of the doubt doctrine does not apply.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 
				II.  Service Connection

The veteran is claiming entitlement to service connection for 
a low back condition and a right shoulder condition.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  The Board 
further notes that there are specific chronic diseases, 
including arthritis, which are subject to presumptive service 
connection if manifested to a degree of 10 percent or more 
within one year of service separation.  38 C.F.R. §§ 3.307, 
3.309(e).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: (1) 
A medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 2 Vet. App. 247, 253 
(1999).

In adjudicating a claim on the merits, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran's service medical records show that a lumbar and 
right shoulder strain was assessed in February 1954.  A mild 
muscular strain was assessed in May 1954, but the entry was 
not specific as to the anatomical location of such strain.  

As for the post-service medical evidence, a 1976 report from 
Clinica Dr. Perea, Inc. noted that the veteran was admitted 
with low back pain that was stated to have begun while he was 
working.  Additionally, a July 1976 report from the 
Commonwealth of Puerto Rico State Insurance Fund stated that 
the veteran reported having injured his back while cleaning 
the fire house.  It was noted that he had had a back injury 
in 1965.  Furthermore, a September 1976 report from the 
Commonwealth of Puerto Rico State Insurance Fund noted that 
it was in the employer's report dated July 14, 1976 that it 
appeared that the veteran injured his back while cleaning the 
fire house and that the veteran also alleged an injury to his 
back while in training at the Firemen's College.  This 
medical history is reported in other, private medical records 
contained in the claims folder.   

A May 1980 report of right shoulder X-rays revealed an 
essentially negative right shoulder.  It was stated that the 
veteran had fallen on the right shoulder eleven days prior.  
A June 1980 progress note stated that the veteran complained 
of severe and generalized pain in his entire body, but 
especially in the right shoulder and lumbosacral area.  A 
January 1981 progress note listed an assessment of status 
post lumbosacral laminectomy 1976, and right shoulder strain.  

A January 1996 VA report of right shoulder X-rays listed an 
impression of full thickness right rotator cuff tear.   

A December 1996 report from Dr. Edgardo Bonilla-Torres noted 
that the veteran suffered an injury to his low back getting 
out of a truck while stationed in Germany.  It was also noted 
that he began to experience back pain while training with the 
fire department in 1966 and that he had back surgery in 1977.  
It was also indicated that he injured his right shoulder in 
service and that he underwent surgery for right shoulder 
rotator cuff syndrome post-service.  The diagnoses were 
status post rotator cuff surgery right shoulder and recurrent 
herniated nucleus pulposus, L4-5.

A June 1998 report of a lumbar spine MRI listed an impression 
of status post laminectomies at L3-L4 and L4-L5, left 
paracentral recurrent disc protrusion at L3-L4 felt to be 
causing left nerve root compression, and central disc 
protrusion at L2-L3 causing compression upon the dural sac.  
No recurrent disc was noted at L5-S1.  

A July 1999 report from Dr. Bonilla noted that the veteran 
injured his low back and right shoulder while serving in 
Germany.  It was also noted that, while in training with the 
fire department in 1966, he experienced low back and right 
shoulder pain.  The diagnoses were status post right shoulder 
rotator cuff surgery and recurrent disc protrusion L2-L3 and 
L3-L4.  Dr. Bonilla stated that the veteran's conditions 
started while in service and that the conditions should be 
considered service-connected.  

A December 1999 VA report of a right shoulder MRI listed an 
impression of evidence of previous surgery to the right 
shoulder involving predominantly the region of the greater 
tuberosity and anterior soft tissues and chronic full 
thickness tear with marked medial retraction of the rotator 
cuff tendon.  
  
A January 2002 letter from Dr. Carlos Ramos in which he 
stated that, in his medical opinion, the symptoms that the 
veteran presented with were compatible with the injuries 
suffered to his shoulder and back during active service.

A September 2002 VA joints examination report noted that the 
claims folder had been reviewed.  In this regard, the 
examiner referred to both Dr. Bonilla's December 1996 letter 
and the veteran's service medical records.  The veteran 
reported having had right shoulder surgery in June 1996 to 
repair the right rotator cuff.  The diagnosis was history of 
right rotator cuff tear repair.  The examiner indicated that, 
due to the lack of medical evidence during military service 
of his right shoulder rotator cuff tear and no evidence of 
medical treatment of the right shoulder from 1954 to 1980, it 
was not at least as likely as not that the veteran's current 
right shoulder disability was causally related to an event in 
military service.        
    
In a September 2004 statement from Dr. Ramos, he reported 
that the veteran was evaluated in his office for trauma in 
the shoulder related to service and that the veteran 
continued to have pain in the shoulder.    
 
				A.  Low Back

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The Board stresses that, although the veteran's service 
medical records show treatment for the low back, the first 
evidence of post-service treatment for the veteran's low back 
was not until several years after his separation from 
service.  This lengthy period without treatment weighs 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

The Board acknowledges the private medical reports from Dr. 
Bonilla and Dr. Ramos which relate the veteran's low back 
condition to his active service.  However, there is no 
indication that either of these examiners had the benefit of 
reviewing the veteran's claims folder and relied upon the 
veteran's oral history.  The Board notes that the Court in 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) held that 
medical history provided by the veteran does not transform 
that history into medical evidence.  In this regard, numerous 
reports in the claims folder, including both private medical 
reports and reports from the Commonwealth of Puerto Rico 
State Insurance Fund, stated that the veteran reported having 
injured his back in both 1966 and 1976 while working as a 
fireman.  Given the foregoing, and particularly the absence 
of medical treatment records for several years after the 
veteran's separation from service, and the numerous accounts 
of low back injuries incurred while working as a fireman, the 
Board finds that the veteran's claim must be denied.       

In reaching this decision the Board considered the 
appellant's arguments in support of his claim.  However, the 
appellant, as a lay person untrained in the field of 
medicine, is not competent to offer an opinion on such 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Hence, these arguments do not provide a factual predicate 
upon which compensation may be granted. 

In reaching this decision the Board also considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

				B.  Right Shoulder

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The Board stresses that, although the veteran's service 
medical records show treatment for the right shoulder, the 
first evidence of post-service treatment for the veteran's 
right shoulder was not until several years after his 
separation from service.  This lengthy period without 
treatment weighs against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

The Board acknowledges the private medical reports from Dr. 
Bonilla and Dr. Ramos which relate the veteran's low back 
condition to his active service.  However, there is no 
indication that either of these examiners had the benefit of 
reviewing the veteran's claims folder and relied upon the 
veteran's oral history.  The Board notes that the Court in 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) held that 
medical history provided by the veteran does not transform 
that history into medical evidence.

In contrast, the September 2002 VA joints examination report 
specifically noted that the claims folder had been reviewed.  
The examiner concluded that, due to the lack of medical 
evidence during military service of his right shoulder 
rotator cuff tear and no evidence of medical treatment of the 
right shoulder from 1954 to 1980, it was not at least as 
likely as not that the veteran's current right shoulder 
disability was causally related to an event in military 
service.        

The Board observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether 
or not, and the extent to which, he or she reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  In addition, the probative value 
of medical evidence is based on the physician's knowledge 
and skill in analyzing the data, and the medical conclusion 
the physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions 
are within the province of the Board.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993.)  In the instant matter, the 
Board has concluded that the findings in the September 2002 
VA joints examination report are, for the aforementioned 
reasons, more probative than the findings by Dr. Bonilla and 
Dr. Ramos.  Accordingly, the veteran's claim must be denied.  

In reaching this decision the Board considered the 
appellant's arguments in support of his claim.  However, the 
appellant, as a lay person untrained in the field of 
medicine, is not competent to offer an opinion on such 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Hence, these arguments do not provide a factual predicate 
upon which compensation may be granted. 

In reaching this decision the Board also considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

III.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

However, these regulations have applicability constraints on 
development of claims to reopen a finally decided claim.  See 
66 Fed. Reg. 45620 (August 29, 2001).  Specifically, the 
second sentence in 38 C.F.R. § 3.159(c), stating that VA will 
give the assistance described in paragraphs (c)(1), (c)(2), 
and (c)(3) to an individual attempting to reopen a finally 
decided claim, only applies to a claim to reopen a finally 
decided claim received on or after August 29, 2001.  Id.  
Thus, it is not applicable in the instant matter.  Further, 
the United States Court of Appeals for the Federal Circuit in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) and Holliday v. 
Principi, 14 Vet. App. 280 (2001), to the extent that they 
indicated that retroactive application might be appropriate 
in regards to the VCAA.       

The VCAA imposes upon VA a duty to notify the appellant of 
information and evidence necessary to substantiate his claim, 
and of which information and evidence, if any, he must 
produce, and of which information and evidence, if any, VA 
will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  38 C.F.R. § 3.159(b) applies to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date.  See 66 Fed. Reg. 45620 
(August 29, 2001).  Under 38 C.F.R. § 3.160(c), a pending 
claim is an application that has not been finally 
adjudicated.  Thus, 38 C.F.R. § 3.159(b) applies to this 
matter.      

38 C.F.R. § 3.159(b)(1) (2005) states in pertinent part:
 
When VA receives a complete or 
substantially complete application for 
benefits, it will notify the claimant of 
any information and medical or lay 
evidence that is necessary to 
substantiate the claim.  VA will inform 
the claimant which information and 
evidence, if any, that the claimant is to 
provide to VA and which information and 
evidence, if any, that VA will attempt to 
obtain on behalf of the claimant.  VA 
will also request that the claimant 
provide any evidence in the claimant's 
possession that pertains to the claim.
 
In this case, to the extent that the changes effected by the 
VCAA are applicable in the instant matter, they have been 
applied to the appellant's claim to reopen the 
issue of entitlement to service connection for sinusitis.  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, an August 2004 letter informed 
the appellant of what the evidence needed to show in order to 
warrant entitlement to service connection.  In addition, the 
statement of the case (SOC) listed the applicable version of 
38 C.F.R. § 3.156. 

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, the August 2004 letter informed the veteran that that 
VA's duty to assist included developing for all relevant 
records from any federal agency (to include military records, 
VA medical records, or Social Security Administration 
records), and making reasonable efforts to get relevant 
records not held by a federal agency (to include from state 
or local governments, private doctors and hospitals, or 
current or former employers).  The letter also informed the 
veteran that VA would provide a medical examination or obtain 
a medical opinion if it was determined that such was 
necessary to decide his claim.    
     
In addition, the February 2004 and April 2005 supplemental 
statements of the case (SSOC's) reiterated the above-
described duties, stating that provided certain criteria were 
met, VA would make reasonable efforts to help him to obtain 
relevant records necessary to substantiate his claims, to 
include developing for all relevant records not in the 
custody of a Federal department or agency, see 38 C.F.R. 
§ 3.159(c)(1) (2005), to include records from State or local 
governmental sources, private medical care providers, current 
or former employers, and other non-Federal government 
sources.  He was further advised that VA would make efforts 
to obtain records in the custody of a Federal department or 
agency.  See 38 C.F.R. § 3.159(c)(2) (2005).  Finally, he was 
notified that VA would obtain his service medical records and 
other relevant records pertaining to his active duty that are 
held or maintained by a governmental entity, records of 
relevant medical treatment or examination at VA health care 
facilities or at the expense of VA, and any other relevant 
records held by any Federal department or agency which he 
adequately identifies and authorizes VA to obtain.  See 38 
C.F.R. § 3.159(c)(3) (2005).  Given the foregoing, the Board 
finds that VA has complied with its duty to notify the 
appellant of the duties to obtain evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, the August 2004 VCAA notice letter sent to the veteran 
specifically requested that the veteran submit any additional 
evidence to help substantiate his appeal.  It was further 
requested that he send to VA any medical reports he had.  
Moreover, the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  For instance, the February 2004 and 
April 2005 SSOC's included the language of 38 C.F.R. 
§ 3.159(b)(1), from which the Court obtained the fourth 
notice element.  Thus, the VCAA notice letter, combined with 
the SSOC's, clearly comply with the section 5103 content 
requirements, to include 38 C.F.R. § 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the enactment of the VCAA.  However, the Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

The Board notes that, subsequent to the most recent SSOC, 
additional medical evidence was submitted.  Specifically, 
additional VA treatment records dated between 2001 and 2005 
were submitted.  Although some of these records note 
complaints of right shoulder and low back pain, it is 
stressed that evidence of such complaints was already well-
documented in the claims folder.  Furthermore, none of these 
additional treatment records contained an opinion regarding 
the etiology of either the veteran's current low back or 
right shoulder conditions, the critical element lacking in 
each of these claims for service connection.  Accordingly, 
the Board finds that the failure to have this additional 
evidence considered by the AOJ in the first instance was 
harmless error.  Therefore, in the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.


ORDER

New and material evidence not having been received, the claim 
to reopen the issue of entitlement to service connection for 
sinusitis is denied.  

Service connection for a low back injury is denied.  

Service connection for a right shoulder disorder is denied.



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


